Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the after-final consideration pilot request and amendments filed 1/18/22.  As directed by the amendment, which is hereby entered, claims 1 and 18 have been amended, claim 2 has been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1 and 3-39.

Terminal Disclaimer
The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,616,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Churchill 44,617 on 1/27/22.

The application has been amended as follows: 

In claim 1 line 15, the language “communication of the negative pressure of” has been amended to read –communication of negative pressure of--.



In claim 18 line 14, the language “communication of the negative pressure of” has been amended to read –communication of negative pressure of--.

In claim 29 line 4, the language “to the first flow control” has been amended to read –to the second flow control--.

In claim 32 line 2, the language “to the inlet to allow injection of oxygen gas into the inlet.” has been amended to read –to the gas inlet to allow injection of oxygen gas into the gas inlet.--.

In claim 35 line 2, the language “the inlet to allow injection” has been amended to read –the gas inlet to allow injection--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed flow generator for a respiratory treatment apparatus, the prior art does not disclose, either alone or suggest in combination, a flow generator including a motor; an impeller coupled with the motor; a housing for the impeller including a volute, a gas inlet, and a gas outlet, the gas outlet adaptable for a conduit of a patient interface to deliver a flow of breathable gas as a respiratory treatment; an inlet flow seal positioned to open and close the gas inlet, the seal having a first side internally proximate to an inlet chamber of the gas inlet and a second side externally proximate to the inlet chamber; a seal activation chamber configured proximate to the second side of the inlet flow seal 
The closest prior art references of record are: Klockseth et al. (5,906,203), Daly et al. (2005/0103339), DeVries et al. (5,694,926), Woodring et al. (2003/0062045), and Brydon et al. (6,182,657).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 1, 18, and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785